CHANGE IN CONTROL AGREEMENT FOR

MICHAEL A. VOLKEMA

EXHIBIT 10(q)

CHANGE IN CONTROL AGREEMENT FOR MICHAEL A. VOLKEMA

SEVERANCE AGREEMENT

THIS AGREEMENT is entered into as of March 30, 2001, by and between Herman
Miller, Inc., a Michigan corporation, and Michael A. Volkema (the “Executive”).

      WHEREAS, the Executive currently serves as a key employee of the Company
(as defined in Section 1) and his services and knowledge are valuable to the
Company in connection with the management of one or more of the Company’s
principal operating facilities, divisions, departments or subsidiaries; and

      WHEREAS, the Board (as defined in Section 1) has determined that it is in
the best interests of the Company and its stockholders to secure the Executive’s
continued services and to ensure the Executive’s continued dedication and
objectivity in the event of any threat or occurrence of, or negotiation or other
action that could lead to, or create the possibility of, a Change in Control (as
defined in Section 1) of the Company, without concern as to whether the
Executive might be hindered or distracted by personal uncertainties and risks
created by any such possible Change in Control, and to encourage the Executive’s
full attention and dedication to the Company, the Board has authorized the
Company to enter into this Agreement.

      NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:



1.   Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:



  (a)   “Board” means the Board of Directors of the Company.     (b)   “Bonus
Reserve Account” has the meaning stated in the Incentive Cash Bonus Plan.    
(c)   “Cause” means (1) a material breach by the Executive of those duties and
responsibilities of the Executive which do not differ in any material respect
from the duties and responsibilities of the Executive during the ninety (90) day
period immediately prior to a Change in Control (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive’s part, which is committed in bad faith or without
reasonable belief that such breach is in the best interests of the Company and
which is not remedied in a reasonable period of time after receipt of written
notice from the Company specifying such breach or (2) the commission by the
Executive of a felony involving moral turpitude.     (d)   “Change in Control”
means:  

  (1)   the acquisition by any Person of beneficial ownership within the meaning
of Rule 13d-3 promulgated under the Exchange Act, of 20 percent or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of outstanding convertible or exchangeable securities unless such
outstanding convertible or exchangeable securities were acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the

64



--------------------------------------------------------------------------------





      Company or (D) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this Section
(1)(c) shall be satisfied; and provided further that, for purposes of clause
(B), if any Person (other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 20 percent or
more of the Outstanding Company Common Stock or 20 percent or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Company Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control;     (2)   individuals who, as of the date
hereof, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board; provided, however, that any
individual who becomes a director of the Company subsequent to the date hereof
whose election, or nomination for election by the Company’s stockholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed to have been a member of the Incumbent Board;
and provided further, that no individual who was initially elected as a director
of the Company as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, or any other actual or threatened solicitation of proxies or consents by or
on behalf of any Person other than the Board shall be deemed to have been a
member of the Incumbent Board;     (3)   consummation of a reorganization,
merger or consolidation unless, in any such case, immediately after such
reorganization, merger or consolidation, (i) more than 60 percent of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and more than 60 percent of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan [or related trust]
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger or consolidation [or any corporation controlled by the
Company] and any Person which beneficially owned, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 20 percent or
more of the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly,
20 percent or more of the then outstanding shares of common stock of such
corporation or 20 percent or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) at least a majority of the members of the board
of

65



--------------------------------------------------------------------------------





      directors of the corporation resulting from such reorganization, merger or
consolidation were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or     (4)   consummation of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (A) more than 60 percent of the then outstanding shares of common
stock thereof and more than 60 percent of the combined voting power of the then
outstanding securities thereof entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such sale or other
disposition and in substantially the same proportions relative to each other as
their ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (other than the Company, any employee benefit
plan [or related trust] sponsored or maintained by the Company or such
corporation [or any corporation controlled by the Company] and any Person which
beneficially owned, immediately prior to such sale or other disposition,
directly or indirectly, 20 percent or more of the Outstanding Company Common
Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20 percent or more of the then
outstanding shares of common stock thereof or 20 percent or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors and (C) at least a majority of the
members of the board of directors thereof were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such sale of other disposition.  

  (e)   “Company” means Herman Miller, Inc., a Michigan corporation.     (f)  
“Date of Termination” means (1) the effective date on which the Executive’s
employment by the Company terminates as specified in a prior written notice by
the Company or the Executive, as the case may be, to the other, delivered
pursuant to Section 11 or (2) if the Executive’s employment by the Company
terminates by reason of death, the date of death of the Executive.     (g)  
“Deferred Compensation Plan” means the Herman Miller, Inc. Key Executive
Deferred Compensation Plan.     (h)   “Earned Bonus” has the meaning stated in
the Incentive Cash Bonus Plan.     (i)   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.     (j)   “Good Reason” means, without the
Executive’s express written consent, the occurrence of any of the following
events after a Change in Control:



  (1)   any of (i) the assignment to the Executive of any duties inconsistent in
any material respect with the Executive’s position(s), duties, responsibilities
or status with the Company immediately prior to such Change in Control, (ii) a
change in the Executive’s reporting responsibilities, titles or offices with the
Company as in effect immediately prior to such Change in Control or (iii) any
removal or involuntary termination of the Executive from the Company otherwise
than as expressly permitted by this Agreement or any failure to re-elect the
Executive to any position with the Company held by the Executive immediately
prior to such Change in Control;

66



--------------------------------------------------------------------------------





  (2)   a reduction by the Company in the Executive’s rate of annual base salary
or annual Target Bonus as in effect immediately prior to such Change in Control
or as the same may be increased from time to time thereafter;     (3)   any
requirement of the Company that the Executive be based at a location in excess
of 50 miles from the facility which is the Executive’s principal business office
at the time of the Change in Control;     (4)   the failure of the Company to
(i) continue in effect any employee benefit plan or compensation plan in which
the Executive is participating immediately prior to such Change in Control,
unless the Executive is permitted to participate in other plans providing the
Executive with substantially comparable benefits, or the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such plan, or (ii) provide
the Executive and the Executive’s dependents welfare benefits (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive immediately prior to such Change in Control or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies; or
    (5)   the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 10(b).  



      For purposes of this Agreement, an isolated, insubstantial and inadvertent
action taken in good faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive shall not constitute Good
Reason.  

  (k)   “Incentive Cash Bonus Plan” means the Herman Miller, Inc. Incentive Cash
Bonus Plan which became effective September 29, 1998.     (l)   “Nonqualifying
Termination” means a termination of the Executive’s employment (1) by the
Company for Cause, (2) as a result of the Executive’s death or (3) by the
Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least 180 consecutive days as a result of the Executive’s
incapacity due to physical or mental illness. The term “Nonqualifying
Termination” does not include a termination of the Executive’s employment by the
Executive for any reason or no reason following a Change of Control.     (m)  
“Person” means any individual, entity or group including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.     (n)   “Silver
Parachute Plan” means the Herman Miller, Inc. Plan for Severance Compensation
After Hostile Takeover.     (o)   “Target Bonus” has the meaning stated in the
Incentive Cash Bonus Plan.     (p)   “Termination Period” means the period of
time beginning with a Change in Control and ending on the earlier to occur of
(1) 24 months following such Change in Control and (2) the Executive’s death.

67



--------------------------------------------------------------------------------





2.   Obligations of the Executive.



  (a)   The Executive agrees that in the event any Person attempts a Change in
Control, he shall not voluntarily leave the employ of the Company without the
Good Reason specified in Section 1(j)(2) until (1) such attempted Change in
Control terminates or (2) if a Change in Control shall occur, 180 days following
such Change in Control. For purposes of clause (1) of the preceding sentence,
Good Reason shall be determined as if a Change in Control had occurred when such
attempted Change in Control became known to the Board.     (b)   The following
definitions apply to the remainder of this Section 2:  



  (1)   “Affiliate” means and includes any person or entity which controls a
party, which such party controls or which is under common control with such
party.     (2)   “Competing Business” means a business which engages or is
making plans to engage, in whole or in part, in the manufacturing, marketing,
distribution or sale of products which are competitive with any products
manufactured, distributed, marketed or sold by the Company during the Restricted
Period.     (3)   “Competing Products” means products manufactured by a
Competing Business.     (4)   “Control” means the power, direct or indirect, to
direct or cause the direction of the management and policies of a person or
entity through voting securities, contract or otherwise.     (5)   “Restricted
Period” means the period of the Executive’s employment with the Company and a
period of three years after the Date of Termination.  

  (c)   Executive acknowledges and agrees that (i) through his continuing
services to the Company, he will learn valuable trade secrets and other
proprietary information relating to the Company’s business, (ii) the Executive’s
services to the Company are unique in nature, (iii) the Company’s business is
international in scope and (iv) the Company would be irreparably damaged if the
Executive were to provide services to any person or entity in violation of the
restrictions contained in this Section 2(c). Accordingly, as an inducement to
the Company to enter into this Agreement, Executive agrees that if the Executive
is entitled to and does receive a payment pursuant to Section 3(a)(2) of this
Agreement, neither Executive nor any Affiliate of the Executive shall during the
Restricted Period, directly or indirectly, either for himself or for any other
person or entity:



    (1)   anywhere in the world in which the Company is then doing business,
engage or participate in, or assist, advise or be connected with (including as
an employee, owner, partner, shareholder, officer, director, advisor,
consultant, agent or [without limitation by the specific enumeration of the
foregoing] otherwise), or permit his name to be used by or render services for,
any person or entity engaged in a Competing Business; provided, however, that
nothing in this Agreement shall prevent Executive from acquiring or owning, as a
passive investment, up to two percent (2%) of the outstanding voting securities
of an entity engaged in a Competing Business which are publicly traded in any
recognized national securities market;     (2)   take any action, in connection
with a Competing Business, which might divert from the Company or an Affiliate
of the Company any opportunity which would be within the scope of the Company’s
or such Affiliate’s then business;

68



--------------------------------------------------------------------------------





  (3)   solicit or attempt to solicit any person or entity who is or has been
(A) a customer of the Company at any time during the Restricted Period to
purchase Competing Products from any person or entity (other than the Company)
or (B) a customer, supplier, licensor, licensee or other business relation of
the Company at any time during the Restricted Period to cease doing business
with the Company; or     (4)   solicit or hire any person or entity who is a
director, officer, employee or agent of the Company or any Affiliate of the
Company to perform services for any entity other than the Company and its
Affiliates.  

  (d)   Executive agrees that any violation by the Executive of Section 2(c) of
this Agreement would be highly injurious to the Company and would cause
irreparable harm to the Company. By reason of the foregoing, Executive consents
and agrees that if the Executive violates any provision of Section 2(c) of this
Agreement, the Company shall be entitled, in addition to any other rights and
remedies that it may have, to apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any continuing violation of, the provisions of such section. In the
event Executive breaches a covenant contained in Section 2(c) of this Agreement,
the Restricted Period applicable to Executive with respect to such breached
covenant shall be extended for the period of such breach. Executive also
recognizes that the territorial, time and scope limitations set forth in
Sections 2(c), are reasonable and are properly required for the protection of
the Company and in the event that any such territorial, time or scope limitation
is deemed to be unreasonable, by a court of competent jurisdiction, the Company
and Executive agree, and Executive submits, to the reduction of any or all of
said territorial, time or scope limitations to such an area, period or scope as
said court shall deem reasonable under the circumstances.     (e)   Termination
of the Executive’s employment shall have no effect on the continuing operation
and enforceability of Sections 2(b), 2(c) or 2(d) and each such section shall
continue to be fully effective and enforceable after any such termination.



3.   Obligations of the Company Upon Termination of Employment.



  (a)   If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to the Executive (or the Executive’s beneficiary or estate) within
thirty (30) days following the Date of Termination, as compensation for services
to the Company;  

  (1)   a cash amount equal to the sum of (i) the Executive’s base salary from
the Company and its affiliated companies through the Date of Termination, to the
extent not theretofore paid, (ii) the Executive’s Target Bonus for the Company’s
fiscal year in which the Date of Termination occurs multiplied by a fraction,
the numerator of which is the number of days in that fiscal year through the
Date of Termination and the denominator of which is 365 or 366, as applicable,
(iii) any positive balance in the Executive’s Bonus Reserve Account; and
(iv) any compensation previously deferred by the Executive other than pursuant
to the Deferred Compensation Plan or any tax qualified plan (together with any
interest and earnings thereon) and any accrued vacation pay, in each case to the
extent not theretofore paid; plus     (2)   a lump-sum cash amount (subject to
any applicable payroll or other taxes required to be withheld pursuant to
Section 5) in an amount equal to (i) three times the Executive’s highest annual
base salary from the Company and its affiliated companies in effect during the
twelve (12) month period

69



--------------------------------------------------------------------------------



  prior to the Date of Termination, plus (ii) three times the higher of (a) the
average of the Executive’s Earned Bonus for the three fiscal years of the
Company preceding the fiscal year in which the Change in Control occurs, or
(b) the Executive’s Target Bonus for the fiscal year of the Company in which the
Change in Control occurs; provided, however, that any amount to be paid pursuant
to this Section 3(a)(2) shall be reduced by any other amount of severance
relating to salary or bonus continuation to be received by the Executive upon
termination of employment of the Executive under the Silver Parachute Plan or
any other severance plan, policy or arrangement of the Company and any severance
payments the Company is required to make pursuant to the requirements of any
U.S. or foreign law or regulation.



  (b)   If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination:  

  (1)   In addition to the payments to be made pursuant to Section 3(a), for a
period of three years commencing on the Date of Termination, the Company shall
continue to keep in full force and effect all policies of medical, accident,
disability and life insurance with respect to the Executive and his dependents
with the same level of coverage, upon the same terms and otherwise to the same
extent as such policies shall have been in effect immediately prior to the Date
of Termination or, if more favorable to the Executive, as provided generally
with respect to other peer executives of the Company and its affiliated
companies, and the Company and the Executive shall share the costs of the
continuation of such insurance coverage in the same proportion as such costs
were shared immediately prior to the Date of Termination; provided that, if the
Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, in the event the Executive becomes reemployed
with another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall be secondary to such
benefits during the period of the Executive’s eligibility, but only to the
extent that the Company reimburses the Executive for any increased cost and
provides additional benefits necessary to give the Executive the benefits
provided hereunder.     (2)   All stock options, restricted awards, other equity
based awards and all stock units credited to the Executive’s account under the
Deferred Compensation Plan shall be fully vested. All stock options shall remain
exercisable for a period of ninety days from the Date of Termination or the
earlier expiration of their initial term; provided, that, if the Executive would
be prohibited from exercising any stock option due to pooling of interests or
other restraints imposed under applicable accounting rules or securities laws,
such option shall remain exercisable for thirty days after such restriction
ceases to apply.     (3)   To the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies through the Date of Termination (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

70



--------------------------------------------------------------------------------





  (c)   If during the Termination Period the employment of the Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to the Executive within thirty (30) days following the Date of Termination, a
cash amount equal to the sum of (1) the Executive’s full annual base salary from
the Company through the Date of Termination, to the extent not theretofore paid,
and (2) the Other Benefits.



4.   Certain Additional Payments by the Company.



  (a)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company or its
affiliated companies to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
of otherwise, but determined without regard to any additional payments required
under this Section 4) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.     (b)   Subject to the
provisions of Section 4(c), all determinations required to be made under this
Section 4, including whether and when a Gross-Up Payment is required and the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Company’s public accounting firm
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the Person effecting the Change in
Control, the Executive shall appoint another nationally recognized public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 4, shall be paid by the
Company to the Executive within five (5) days of the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that failure to report the Excise Tax on the Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 4(c) and the Executive
thereafter is required to make a

71



--------------------------------------------------------------------------------





  payment of any Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of the Executive.



  (c)   The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) days period following the date on which the Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:  

  (1)   give the Company any information reasonably requested by the Company
relating to such claim,     (2)   take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,     (3)  
cooperate with the Company in good faith in order effectively to contest such
claim, and     (4)   permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 4(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

72



--------------------------------------------------------------------------------





  (d)   If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 4(c), the Executive becomes entitled to receive, and
receives, any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 4(c)) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 4(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.



5.   Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.   6.   Reimbursement of Expenses. If any contest or dispute
shall arise under this Agreement involving termination of the Executive’s
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof, the Company shall
reimburse the Executive, on a current basis, for all legal fees and expenses, if
any, incurred by the Executive in connection with such contest or dispute,
together with interest thereon at a rate equal to the prime rate, as published
under “Money Rates” in The Wall Street Journal from time to time, but in no
event higher than the maximum legal rate permissible under applicable law, such
interest to accrue from the date the Company receives the Executive’s statement
for such fees and expenses through the date of payment thereof; provided,
however, that in the event the resolution of any such contest or dispute
includes a finding denying, in total, the Executive’s claims in such contest or
dispute, the Executive shall be required to reimburse the Company, over a period
of twelve (12) months from the date of such resolution, for all sums advanced to
the Executive pursuant to this Section 6.   7.   Operative Event.
Notwithstanding any provision herein to the contrary, no amounts shall be
payable hereunder unless and until there is a Change in Control at a time when
the Executive is employed by the Company.   8.   Termination of Agreement.



  (a)   This Agreement shall be effective on the date hereof and shall continue
until terminated by the Company as provided in Section 8(b); provided, however,
that this Agreement shall terminate in any event upon the earlier to occur of
(i) termination of the Executive’s employment with the Company prior to a Change
in Control and (ii) the Executive’s death.     (b)   The Company shall have the
right prior to a Change in Control, in its sole discretion, pursuant to action
by the Board, to approve the termination of this Agreement, which termination
shall not become effective until the date fixed by the Board for such
termination, which date shall be at least 120 days after notice thereof is given
by the Company to the Executive in accordance with Section 11; provided,
however, that no such action shall be taken by the Board during any period of
time when the Board has knowledge that any Person has taken steps reasonably
calculated to effect a Change in

73



--------------------------------------------------------------------------------





  Control until, in the opinion of the Board, such Person has abandoned or
terminated its efforts to effect a Change in Control; and provided further, that
in no event shall this Agreement be terminated in the event of a Change in
Control.



9.   Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
the Executive to continued employment with the Company or its subsidiaries and,
if the Executive’s employment with the Company shall terminate prior to a Change
in Control, then the Executive shall have no further rights under this
Agreement; provided, however, that any termination of the Executive’s employment
following a Change in Control shall be subject to all of the provisions of this
Agreement.   10.   Successors; Binding Agreement.



  (a)   This Agreement shall not be terminated by any merger or consolidation of
the Company whether the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.     (b)   The Company agrees that concurrently with any merger,
consolidation or transfer of assets referred to in Section 10(a), it will cause
any successor or transferee unconditionally to assume, by written instrument
delivered to the Executive (or his beneficiary or estate), all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such merger, consolidation or
transfer of assets shall be a breach of this Agreement and shall entitle the
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive’s employment were terminated following a Change in Control other than
by reason of a Nonqualifying Termination. For purposes of implementing the
foregoing, the date on which any such merger, consolidation or transfer becomes
effective shall be deemed the Date of Termination.     (c)   This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive shall die while any
amounts would be payable to the Executive hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by the Executive to receive such amounts or, if no person is so
appointed, to the Executive’s estate.



11.   Notices.



  (a)   For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed (1) if
to the Executive, to _______________ and if to the Company, to 855 East Main
Avenue, Zeeland, MI 49464, attention General Counsel, with a copy to the
Secretary, or (2) to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.     (b)   A written notice of the
Executive’s Date of Termination by the Company or the Executive, as the case may
be, to the other shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and

74



--------------------------------------------------------------------------------





  (iii) specify the termination date (which date shall be not less than fifteen
(15) days after the giving of such notice). The failure by the Executive or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.



12.   Full Settlement; Resolution of Disputes.



  (a)   The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment except to the extent
provided in Section 3(b)(1).     (b)   If there shall be any dispute between the
Company and the Executive in the event of any termination of the Executive’s
employment, then, unless and until there is a final, nonappealable judgment by a
court of competent jurisdiction declaring that such termination was for Cause,
that the Executive terminated his employment without Good Reason, or that the
Company is not otherwise obligated to pay any amount or provide any benefit to
the Executive and his dependents or other beneficiaries, as the case may be,
under Sections 3(a), 3(b) and 4, the Company shall pay all amounts, and provide
all benefits, to the Executive and his dependents or other beneficiaries, as the
case may be, that the Company would be required to pay or provide pursuant to
Sections 3(a), 3(b) and 4 as though such termination were by the Company without
Cause or by the Executive with Good Reason; provided, however, that the Company
shall not be required to pay any disputed amounts pursuant to this Section 12(b)
except upon receipt of an undertaking by or on behalf of the Executive to repay
all such amounts to which the Executive is ultimately adjudged by such court not
to be entitled.  

13.   Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50 percent or
more of the total combined voting power of the then outstanding securities of
such corporation or other entity entitled to vote generally in the election of
directors.   14.   Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Michigan without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which other provisions shall remain in
full force and effect.   15.   Counterparts. This Agreement may be executed in
two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.   16.  
Miscellaneous. No provision of this Agreement may be modified or waived unless
such modification or waiver is agreed to in writing and signed by the Executive
and by a duly authorized officer of the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. Failure by the Executive or the
Company to insist upon strict compliance with any

75



--------------------------------------------------------------------------------





  provisions of this Agreement or to assert any right the Executive or the
Company may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason, shall not be deemed to be a
waiver of such provision or right or any ot her provision or right of this
Agreement. Except as otherwise expressly set forth in this Agreement, the rights
of, and benefits payable to, the Executive, his estate or his beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, the Executive, his estate or his beneficiaries under any other employee
benefit plan or compensation plan, policy practice or program of the Company or
any other contract or agreement with the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year first above written.

HERMAN MILLER, INC.
By:
EXECUTIVE
Executive’s Name Michael A. Volkema

76